Citation Nr: 1758235	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for PTSD prior to February 12, 2013, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for fibromyalgia, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a sleep disorder, to include as secondary to PTSD.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), with acid reflux and hiatal hernia, to include as secondary to PTSD.

5.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome and intestinal problems, to include as secondary to PTSD.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.
7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for a right hand disability, to include numbness.

9.  Entitlement to service connection for a left hand disability, to include numbness.  

10.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this matter was subsequently transferred to the RO in New York, New York.

When this case was most recently before the Board in April 2015 the above issues were remanded for additional development.  The case has now been returned to the Board for further appellate review.

All issues other than entitlement to an increased rating for PTSD and entitlement to service connection for fibromyalgia are remanded for additional evidentiary development below.  Therefore these claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  During the entire period of the claim, the Veteran's PTSD has most nearly approximated total social and occupational impairment.  

2.  Fibromyalgia has not been present at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this respect, the Veteran's service treatment records (STRs) have been obtained.  Additionally, all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Further, the Veteran underwent VA examinations to assess his PTSD and claimed fibromyalgia in October 2007, July 2008, and February 2013.    

Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claims decided herein.

Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria-PTSD Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Analysis-PTSD Rating

The Veteran initiated a claim for service connection for PTSD in June 2007.  In a subsequent November 2007 rating decision the RO granted service connection for the claimed disability, and assigned a 30 percent disability evaluation.  The Veteran initiated a timely appeal as to the initially assigned rating.  Thereafter, by way of a May 2013 rating decision, the RO increased the initial rating to 50 percent, and also assigned an increased disability rating of 70 percent effective from February 12, 2013.  For the reasons that will be summarily articulated below, the Board finds a 100 percent schedular rating is warranted throughout the entire appeal period.  

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

By way of the above-noted May 2013 rating decision, the RO determined the Veteran was unable to obtain and maintain substantially gainful employment as result of his PTSD, and as such, assigned a TDIU rating.  The evidence of record shows the Veteran was involved in a significant vehicular accident while riding in an armored tank in service.  Thereafter, in 2007 the Veteran was employed as a truck driver when he witnessed a fatal motor vehicle accident.  The Veteran reported that after witnessing this incident he experienced debilitating flashbacks of his in-service tank accident, which rendered him unable to perform his duties as a truck driver.  A review of the Veteran's October 2007 VA examination indicates he reported he had not worked in months as a result of that experience.  During his October 2007 VA examination, the examiner stated the Veteran's PTSD caused "serious impairment...such that he is not able to work at the moment and has limited involvement with people and is showing significant disruption of his family relationship."

The Veteran's treatment reports from the New York, Miami, and West Palm Beach VAMCs show he received consistent mental health care from 2007 to the present, with the exception of a period from 2008 to 2011 when the Veteran was incarcerated.  His outpatient treatment records, VA examinations, and state prison mental health records also show he has consistently reported several significant symptoms and impairments, which include: poor concentration, agitation, anger outbursts, anxiety, feelings of helplessness and hopelessness, irritability, aggression, poor impulse control, continuous depressed mood, anxiety, anhedonia, intrusive thoughts, dysfunctional sleep with frequent nightmares, significant relationship problems, impaired judgment and insight, avoidance of stimuli, chronic mood impairment, isolation, a constricted affect, obsessional rituals, auditory hallucinations related to his traumatic experience, neglect of personal appearance, periods of homicidal ideations when provoked, and suicide attempts.  

In a letter which was received in May 2016, the Veteran's treating psychiatrist stated the Veteran's global assessment of functioning (GAF) score ranged from 45-47 from 2007 to 2008, which is indicative of serious symptoms.  Indeed, the record shows the Veteran's GAF has frequently ranged from 45-50 throughout the claim period.  Additionally, the record shows the Veteran was incarcerated from 2008 through 2011 as a result of an incident in which he confined his ex-wife and daughter in their home by barricading the door with the couch and lighting it on fire.  The Veteran then reportedly chased his ex-wife and daughter with a knife.  Earlier in 2008 the Veteran reported that he jumped from a third floor balcony in an attempt to kill himself.  The record also indicates the Veteran has no friends, has experienced several troubled relationships, and is estranged from his daughter.  

The copious evidence plainly establishes the Veteran's psychiatric manifestations have prevented him from working, caused him marked social impairments, significantly impacted his family role functioning, and caused marked deficiencies in judgment.  He has not maintained substantially gainful employment throughout the entire appeal period as a result of his psychiatric disorder.  Accordingly, a 100 percent rating is warranted throughout the period under appeal.  

In closing, the Board notes that a TDIU is considered a lesser benefit than a 100 percent schedular rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999).  As such, the Board will not address this issue, because a 100 percent schedular rating has been assigned throughout the entire appeal period.  




Legal Criteria-Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a).

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Factual Background and Analysis-Service Connection for Fibromyalgia

The Veteran asserts that service connection is warranted for fibromyalgia, because the disability either originated in service or was caused by his service-connected PTSD.  

At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.  Throughout the period of the claim, the Veteran has received outpatient treatment at the New York, Miami, and West Palm Beach VAMCs.  The Veteran also received medical treatment while incarcerated in the New York and Florida state correctional facilities.  The Board has carefully reviewed these records, but has not found a single instance in which the Veteran was diagnosed with fibromyalgia.  

In addition, the Board has scrupulously reviewed the Veteran's July 2008 VA examination report.  This report shows the Veteran reported experiencing aches and pain in the neck, lower back, and upper legs.  However, the Veteran acknowledged he had never been diagnosed with fibromyalgia.  Though the September 2010 VA examiner noted the Veteran's reports she found the Veteran did not warrant a diagnosis of fibromyalgia.  

In sum, the Board finds the preponderance of the evidence indicates the Veteran has not satisfied the clinical criteria necessary to establish a diagnosis of fibromyalgia at any time throughout the pendency of his claim.  VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's reports.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences symptoms that are commonly associated with fibromyalgia, such as diffuse pain, but he is not competent to diagnose himself with this disability.  As discussed above, the medical evidence fails to show fibromyalgia has been present during the period of the claim.  Therefore, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a 100 percent rating for PTSD throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.

Service connection for fibromyalgia is denied. 


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran underwent a VA examination to assess his claimed sleep disorder and gastrointestinal disability in July 2008.  Following the Board's April 2015 decision, the Veteran underwent VA examinations in September 2015 to assess his claimed GERD, erectile dysfunction, cervical spine disability, and bilateral hand disability.  For the reasons stated below, the Board finds the medical opinions provided by the examiners that conducted those examinations to be insufficient.  

Sleep Disorder

During his July 2008 VA examination the Veteran was diagnosed with insomnia.  His outpatient treatment records from the New York and Miami VAMCs also indicate the Veteran has symptoms strongly suggestive of obstructive sleep apnea.  The Veteran has asserted his sleep disorder was proximately caused or aggravated by his PTSD.  During his July 2008 VA examination the examiner cursorily concluded the Veteran did not have a diagnosis of sleep apnea; however, there is no indication the examiner properly assessed for this condition by way of a polysomnography assessment.  The examiner went on to state that sleep apnea is caused by upper airway blockage/obstruction, not PTSD.  The Veteran has asserted that his condition was not specifically caused or aggravated by PTSD itself, but rather by either the medications he takes for his PTSD, or as a result of alcohol abuse, which he states was a form of self-medication for PTSD.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Since the examiner failed to address the Veteran's contentions, and the Veteran's sleep apnea has not been properly assessed, a new medical examination and opinion is necessary.  Further, a medical opinion must also be obtained addressing the etiology of the Veteran's diagnosed insomnia.  

GERD

During the Veteran's August 2015 VA examination the examiner found a confirmed diagnosis of GERD had not been made.  The examiner explained the Veteran had reported problems with pyrosis and reflux in 2007.  At that time a working diagnosis of GERD was rendered, but the Veteran was referred to the gastrointestinal clinic to undergo further testing, to specifically include an ultrasound and esophagogastroduodenoscopy (EGD).  The Veteran did not follow up.  Nonetheless, the examiner did acknowledge the Veteran continues to experience symptoms of heartburn (pyrosis) and reflux.  However, the examiner found GERD is caused by a weakness of the esophageal sphincter, and not caused by or secondary to PTSD.  Unfortunately, this conclusion suffers from the same deficiencies as the above-noted sleep disorder medical opinion.  Specifically, the examiner also failed to account for the Veteran's contentions.  In this respect, the Veteran has asserted that his GERD also was not specifically caused or aggravated by PTSD itself, but rather by either the medications he takes for his PTSD, or as a result of alcohol abuse.  In support of these assertions, the Veteran has submitted several articles, which he states acknowledge causal links between PTSD and GERD.  Since the examiner failed to address the Veteran's contentions a new medical examination and opinion is necessary.

Gastrointestinal Disability

In the course of a July 2008 VA examination, the examiner chronicled the Veteran's reports of ongoing frequent episodes of diarrhea and constipation.  The examiner stated the Veteran was being assessed for that disability at the time, and was awaiting several additional tests to rule out diabetic gastroparesis.  The examiner stated that because those tests had not yet been administered, no definitive diagnosis had been made or given.  Curiously, the examiner then went on to state the Veteran did not have irritable bowel syndrome, even though it does not appear the examiner obtained the tests previously identified to conclusively rule out this disability.  Further, the examiner failed to state whether the Veteran's gastrointestinal disability could have either been caused or aggravated by his PTSD as alleged.  Based on these insufficiencies, the Board finds a new medical examination and opinion is necessary.

Erectile Dysfunction

A review of the Veteran's outpatient treatment records shows a lengthy history of erectile dysfunction.  The Veteran has been prescribed both Viagra and Levitra to treat this condition.  He asserts his disability was either caused or aggravated by his PTSD.  During his July 2008 VA examination, the examiner indicated the Veteran initially requested Viagra to treat his erectile dysfunction in April 2004, but that he had not been diagnosed with PTSD until February 2007.  The examiner then found no evidence of record to indicate the Veteran's erectile dysfunction was either caused or aggravated by his PTSD.  In this respect, the examiner appears to have relied on the lack of a formal diagnosis of PTSD until February 2007 as the impetus for her conclusion that the Veteran's erectile dysfunction was not caused by PTSD; however, the Veteran has sensibly explained that although his PTSD may not have been diagnosed until 2007, he has suffered the symptoms associated with that disability for many years.  The examiner also stated the Veteran's erectile dysfunction was already "severe" in 2004, and there was no aggravation beyond the natural progression; however, she wholly failed to explain how or why she came to these conclusions.  Based on these inadequacies, the Board finds a new medical examination and opinion is necessary.

Cervical Spine

With respect to the Veteran's claim for a neck disability, the Board observes he was afforded a VA examination in August 2015.  During his examination the Veteran was diagnosed with a C4-5 degenerative disc disease.  However, the examiner found the Veteran's current disability was less likely than not incurred in or caused by his in-service motor vehicle accident.  Here, the examiner determined the Veteran's reported neck pain in service resolved without any residuals.  The examiner then stated there was no continuity of complaints or diagnoses since the Veteran's military service separation.  Clearly, the examiner either ignored or overlooked both the Veteran's competent lay reports, as well as the medical evidence of record.  As noted in the Board's April 2015 decision, two July 2008 VA examinations chronicle the Veteran's chronic neck pain.  In addition, the Veteran has reported that he has never been free from pain, which has fluctuated in severity, since his in-service motor vehicle accident.  The August 2015 VA examiner found the Veteran's disability was consistent with expected age-related cervical spine changes, but failed to explain how or why he came to this conclusion.  Based on the examiner's factual inaccuracies, and lack of reasoning to support his medical conclusions, the Board finds a new VA examination and medical opinion is warranted.  

Bilateral Hand Disability

In the course of the April 2015 decision, the Board noted an August 2008 VA treatment note, wherein the Veteran reported experiencing pain and numbness of his elbows and fingers.  The Veteran has since reported experiencing manifestations throughout his entire arms, which worsens congruently with his cervical spine manifestations.  Specifically, the Veteran has stated that when he experiences the worst neck pain and stiffness, his hands become increasingly numb.  The Board has previously noted that at the time of his August 2008 assessment, the clinician found electrodiagnostic evidence of a bilateral sensory median neuropathy.  Based on these reports, the Board found a VA examination was warranted to fully assess the Veteran's peripheral nerve impairments.  Unfortunately, the RO obtained a VA hand and fingers examination in August 2015, which is an examination to assess for musculoskeletal disorders of the hands and fingers.  Though the August 2015 VA neck examiner appears to have performed a cursory nerve assessment, he did not document any of the Veteran's reported impairments, and indicated there was no evidence of radicular pain or other signs or symptoms of an upper extremity neurological impairment.  Under such circumstances, the RO has not substantially complied with the Board's April 2015 directive to obtain a comprehensive VA examination assessing the Veteran's bilateral nerve impairments.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on the foregoing insufficiencies, the Board must remand for another examination and medical opinion.

Right Ankle Disability

Finally, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his right ankle claim.  A review of the Veteran's outpatient treatment notes from the Miami and New York VAMCs indicates he has been treated for right ankle impairments.  The Veteran's STRs do not indicate he experienced a right ankle injury during active duty.  However, the Veteran has indicated he injured his ankle during airborne training.  He stated he was instructed to wrap his ankle with an Ace bandage, and was provided crutches for his injury.  The Board finds the Veteran competent to report an ankle injury in service.  Based on the foregoing, the Board finds a VA examination with medical opinion is necessary to address this issue. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, these matters are REMANDED for the following actions: 

1.  Obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  

2.  Then, afford the Veteran a VA examination by an examiner to address the etiology of the Veteran's claimed sleep disorder, GERD, gastrointestinal, and erectile dysfunction disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed sleep disorder (insomnia or obstructive sleep apnea), GERD (pyrosis and reflux), gastrointestinal disability (diarrhea and constipation), and erectile dysfunction at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected PTSD; or

c) was permanently worsened by his service-connected PTSD.

The examiner(s) must also specifically consider the Veteran's assertions that his PTSD medications, and/or his abuse of alcohol to self-treat his PTSD may have caused or worsened the claimed disabilities.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  

3.  Also, afford the Veteran a VA examination, by an examiner who has not previously examined the Veteran, to address the etiology of the Veteran's claimed neck and bilateral upper extremity neurological disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed cervical spine disability, to specifically include C4-5 degenerative disc disease, at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to include his motor vehicle accident therein. 

Following a review of the relevant records and lay statements, the examiner should also state an opinion with respect to whether any diagnosed upper extremity neurological disability, to specifically include median neuropathy, at least as likely as not (a 50 percent probability or greater):

a)  originated during his period of active service or is otherwise etiologically related to his active service, to include his motor vehicle accident therein; 

b) was caused by his cervical spine disability; or 

c) was permanently worsened by his cervical spine disability.

The examiner must provide a complete rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Afford the Veteran a VA examination by an examiner to address the etiology of the Veteran's claimed right ankle disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed right ankle disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include as a result of an injury incurred while parachute jumping.   

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Thereafter, issue supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


